DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 7-9, 10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2021/0276342) in view of Imahashi et al. (US 2016/0271950).
Murray discloses an apparatus for printing on an element, the apparatus comprising: 
               a printer head, the printer head comprising:
a conduit (FIG. 6, element 30);
                             a cavity (FIG. 5, element P) formed within the conduit, the cavity configured to receive the element and pass the element from a first end of the cavity to a second end of the cavity (FIG. 11: The element 12 enters the cavity P for printing operation (paragraph [0087]. Using the printing apparatus for printing on a strand element is just an intended use of the printing apparatus and therefore such intended use does not carry patentable weight); and
                                            a set of nozzles positioned on a perimeter of the cavity around a first target location within the cavity, wherein each nozzle in the set of nozzles is positioned to aim at the first target location, and the first target location corresponds to a location of a first segment of the strand element when the strand element is positioned within the cavity (FIGs. 13 and 16 shows the print bars 14 positioned on the cavity perimeter around the element 22 depositing fluid on the element for printing purpose (paragraph [0024])),
                         wherein:
                          at least one of the nozzles is configured as a fluid nozzle configured to dispense a fluid (paragraph [0024]: The inkjet print bars must have nozzles for depositing fluid on the outer surface of the object).            
	Murray however does not teach at least one of nozzles is configured as a vacuum nozzle to apply a vacuum force on the cavity.
	Imahashi et al. discloses a printhead in an inkjet printing apparatus comprising a plurality of nozzles for printing on a print zone, wherein the nozzles comprise at least one of the nozzles configured as a fluid nozzle to dispense a fluid (FIG. 1A-B, element 6) and at least one of nozzles is configured as a vacuum nozzle to apply a vacuum force on the print zone (FIG. 1A-B, element 4 and paragraph [0036]: Element 2 creates a negative pressure to suck air blow as shown in FIGs. 2A-C).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the printbar structure in Murray’s printing apparatus to include nozzles for apply a vaccum force (negative pressure) to the print zone to suct ink mist from the print zone to prevent any degradation of the ink ejection as taught by Imahashi et al. (Abstract).
	Regarding to claims 7-8, 17-18: wherein the conduit is cylindrical in shape, wherein each nozzle of the set of nozzles is positioned radially about the cavity (Murray: FIG. 11 shows the cylindrical object 12 and the printbars positioned around the cavity P).
Regarding to claims 9, 19: further comprising a vacuum supply body, which includes a vacuum channel that applies the vacuum force to the cavity through the vacuum nozzle (Imahashi et al.: FIGs. 2A-C, element 20).
Regarding to claim 20: wherein the strand element is one of the following: a thread, yarn, filament, wire, optic fiber, microtube for fluid flow, cable, or rope (Using the printing apparatus for printing on a strand element, such as a thread, yarn,…  is just an intended use of the printing apparatus and therefore such intended use does not carry patentable weight).
2.	Claim(s) 3-6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2021/0276342) in view of Imahashi et al. (US 2016/0271950), and further in view of Hawkins et al. (US 2013/0194338).
Murray, as modified, discloses the claim invention as discussed above, but is silent wherein each of the jet heads dispenses fluid through a respective fluid nozzle in form of a continuous column of fluid extending radially inward from a respective nozzle.
Hawkins et al. discloses a printing apparatus comprising an inkjet printhead (FIG. 2, element 48)
that dispenses ink through a nozzle (FIG. 2, element 49) in form of a continuous column of ink (FIG. 2,
element 52) extending radially inward from the nozzle.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the
filing date to replace the DOD printhead in Strange by a continuous ink jet printhead as disclosed by Hawkins et al. since both types of printheads are well known in the inkjet technology art as exchangeable as taught by Hawkins et al. (paragraph [0003]).
Regarding to claims 3-4, 6, 13-14, 16: wherein at least one fluid nozzle is configured to dispense the fluid in the form of a pressure-driven meniscus, further comprising a set of jet heads, wherein each of the jet heads is in fluid communication with a respective one of the fluid nozzles, wherein each of the jet heads is configured to apply one of fluidic pressure, a magnetic field, and ultrasonic acoustic pressure to form the continuous column of fluid (Hawkins et al.: FIG. 2).
Allowable Subject Matter
2.	Claims 2 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein at least one fluid nozzle is positioned opposite at least one vacuum nozzle on the perimeter of the cavity such that the strand element passes between at least one fluid nozzle and at least one vacuum nozzle is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 12 is allowed because they depend directly/indirectly on claim 11.
				CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853